Citation Nr: 1534748	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for coronary artery disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and November 2013 rating decisions in which the RO continued a 20 percent rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye and increased the disability rating for coronary artery disease from 10 percent to 30 percent, effective September 10, 2012.  

A November 2010 rating decision granted an earlier effective date for the 20 percent disability rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye, effective May 8, 2001.  Additionally, a May 2015 rating decision granted a temporary total rating for coronary artery disease, effective October 11, 2013, and continued a 30 percent rating for coronary artery disease, effective February 1, 2014.  The May 2015 rating decision also granted special monthly compensation, effective from October 11, 2013 to February 1, 2014.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in July 2011, a Report of General Information indicates that the Veteran had called to say he was satisfied with his appeal for increased rating for diabetes mellitus type II and that he would send a written withdrawal of this claim by mail.  However, the Veteran never sent a written withdrawal of his appeal, and he instead submitted a June 2015 Appellate Brief via his representative regarding the issue of increased rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye.  Given that the Veteran never submitted a withdrawal of his appeal in writing, the Board finds that the claim for increase remains before the Board.  See 38 C.F.R. § 20.204(b) (2014).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.   

For the reason expressed, the matters on appeal are being remanded to the RO-the agency of original jurisdiction (AOJ) in this appeal.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a June 2015 statement, the Veteran attempted to file a notice of disagreement with the denial of the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, this notice of disagreement was untimely, as his claim for a TDIU had been denied in a November 2013 rating decision.  See 38 C.F.R. § 20.302 (2014).  Therefore, the Board finds that a claim of entitlement to a TDIU has been raised by the record in the June 2015 statement, but has not been adjudicated by the AOJ.  Thus, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

On his June 2015 VA Form 9, the Veteran requested a Board video conference hearing in connection with his appeal on the issue of entitlement to an increased rating for coronary artery disease.  The Board acknowledges that, in July 2011, the Veteran had been previously scheduled for Board hearing on the issue of entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction and diabetic retinopathy in the left eye, but that he did not appear for the hearing.  However, as the Veteran is requesting a Board video conference hearing for his coronary artery disease, the Board finds that the Veteran should also be permitted to give testimony on the issue of diabetes mellitus type II during the hearing.  As that requested hearing has not yet been conducted, these matters are being remanded for the RO to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.700, 20.704 (2014). 

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in connection with his appeal to be held at the RO in Philadelphia, Pennsylvania.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


